DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-31 and 35 has been canceled. Claims 32-34 and 36-46 are pending. 

Response to Arguments
Summary of the applicant’s argument (see page 5, of the remarks):
FIGs. 1A-E are “old” and should be labeled as “Prior Art” under MPEP 608.02(g). 
These figures depict example communication systems, in which, disclosed embodiments are implemented in. FIGs. 1A-E illustrate functionality provided by the communications system’s embodiment, disclosed by the specification. The applicant may explicitly state, which embodiment of the invention, map to which one of these engineering drawings.
FIGs. 1A-E illustrate functionality provided by the communications systems embodiments disclosed by the specification. FIGs. 1A-E do not illustrate that which is old. FIGs. 1A-E are not required to be labeled as “Prior Art”. 
Response: 
The applicant has not explicitly stated, which embodiment of the invention, map to which one of these engineering drawings.

Summary of the applicant’s argument (see pages 6-7, of the remarks):
Independent claim 32, third clause, “determining a maximum transmission rate for the WTRU to send the user data via the control plane, the maximum transmission rate indicating an amount of control plane messages during a time period that the WTRU may use to send the user data”, “determining a maximum transmission rate ... indicating an amount of control plane messages during a time period that the WTRU may use to send the user data” - is not disclosed. 
Ronneke discloses using a threshold to regulate uplink data transmissions from a mobile terminal. FIG. 3 of Ronneke shows that the Ronneke terminal equipment uses a threshold to regulate uplink data transmissions from a mobile terminal. First, the user equipment performs an admission control procedure to receive admittance information. The admittance information includes a threshold value. The threshold value indicates a number of uplink data transmissions that the user equipment can send. The mobile terminal compares the threshold value to a counter that the mobile terminal uses to count the number of uplink data transmissions that it has sent. And when the number of uplink data transmissions that it has sent exceeds the threshold, then the mobile terminal ceases to send additional uplink data transmissions. That is, the terminal equipment uses the threshold to regulate uplink data transmissions from the mobile terminal. Using a threshold to regulate uplink data transmissions from a mobile terminal is not the equivalent of “determining a maximum transmission rate ... indicating an amount of control plane messages during a time period that the WTRU may use to send the user data.” The threshold in Ronneke has no relation to a time period and, therefore, is not a transmission rate.
Response: 
	The feature is: determining a maximum transmission rate for the WTRU to send the user data via the control plane, the maximum transmission rate indicating an amount of control plane messages during a time period that the WTRU may use to send the user data.
	“A time period” is related to when the WTRU may transmit, utilizing the control plane. The number of uplink data transmissions that it has sent, does not exceed the threshold - is related to amount of transmission. The ratio of transmission over time period, is the transmission rate. And, the threshold is related to the maximum transmission rate.
	In summary, the feature explicitly calls for “amount of control plane messages” which is the same as the number of uplink data transmissions. 

Response to Arguments (office action mailed 07/01/2021)
The IDS reference, Dai (US 20150282175 A1), explains:
[0005] 3Gpp International Conference introduces the solution of using the existing control signaling to transmit small data packets, for example, it is proposed in the 3Gpp technical report 23.888 that data packets is bear in an NAS Protocol Data Unit PDU in an existing signaling, RRC Connection Setup Complete, in the RRC connection establishment process, and in this way, the subsequent process of establishing the NAS signaling connection between the UE and the core network equipment is omitted so as to reduce part of the signaling overhead.
[0009] method for controlling data transmission via a signaling by a User Equipment UE is provided, the method comprises: the UE receives a control parameter, wherein the control parameter is used for controlling a frequency of the data transmission via the signaling by the 
[0011] limit strategies comprise: when the number of data packets received or the number of data packets sent by the UE within a first preset length of time is smaller than a first preset threshold, the UE is allowed to transmit data via a signaling, otherwise, the UE is prohibited from transmitting data via the signaling; when the sum of the number of data packets received and sent by the UE within a second preset length of time is smaller than a second preset threshold, the UE is allowed to transmit data via the signaling, otherwise, the UE is prohibited from transmitting data via the signaling; when the number of times of data transmission via the signaling by the UE within a third preset length of time is smaller than a third preset threshold, the UE is allowed to transmit data via the signaling, otherwise, the UE is prohibited from transmitting data via the signaling; when a time interval between two consecutive data transmission adopting a signaling data transmission mechanism by the UE is greater than or equal to a fourth preset length of time, the UE is allowed to transmit data via the signaling, otherwise, the UE is prohibited from transmitting data via the signaling; or a preset proportion of UEs are allowed to adopt a signaling data transmission mechanism.
[0016] method for controlling data transmission via a signaling by a User Equipment UE: a network side equipment determines a control parameter according to a current network state, wherein the control parameter is used for controlling a frequency of data transmission via the signaling by the UE; and the network side equipment transmits the determined control parameter to the UE.

[0052] when the sum of the number of data packets received and sent by the UE within a second preset length of time is smaller than a second preset threshold, the UE is allowed to transmit data via the signaling, otherwise, the UE is prohibited from transmitting data via the signaling; 
[0053] when the number of times of data transmission via a signaling by the UE within a third preset length of time is smaller than a third preset threshold, the UE is allowed to transmit data via the signaling, otherwise, the UE is prohibited from transmitting data via the signaling; 
[0054] when a time interval between two consecutive data transmission adopting a signaling data transmission mechanism by the UE is greater than or equal to a fourth preset length of time, the UE is allowed to transmit data via the signaling, otherwise, the UE is prohibited from transmitting data via the signaling.
The above directly discloses the feature of: the maximum transmission rate indicating an amount of control plane messages during a time period that the WTRU may use to send the user data. 
RYU discloses: [0087] uplink small data is user data and is transmitted via user plane in conventional art, but the present description proposes a method of transmitting the uplink small data via NAS signalling, i.e., TAU complete message, which is associated with control plane. While the TAU request message has technical problems where ciphering protection is 
[0092] In Step S735, the TAU accept message may include piggybacked MTC device triggering indication which is delivered from the MTC server. Further, in case where the `RRC context retention timer` is used, timer information on the RRC context retention timer is also included in the TAU accept message.
[0094] Compared to FIGS. 6a-6b, an example of FIG. 7 does not require additional random access procedure to transmit the uplink small data, since the RRC context is maintain by the MTC device. Once the uplink small data is prepared to be transmitted, the MTC device can transmit a bandwidth request for scheduling request of the uplink small data S740. After bandwidth for the uplink small data is granted by the eNB, the MTC device transmit a NAS message including the uplink small data via RRC signaling S745-S750. While the RRC signaling is delivered the eNB only, the uplink small data is delivered to the MME, since the NAS message is used. Therefore, the MME forwards the uplink small data to the MTC server which transmits the MTC device triggering indication.
[0095] After the uplink small data is successfully transmitted through a NAS message encapsulated in a RRC message, the RRC context retention timer can be expired at both MTC device and eNB. Then, the RRC context can be released at both the MTC device and eNB. Examples of the NAS message which transmits the uplink small data include a TAU-related message, e.g., TAU complete message, and NAS transport messages.
The above directly discloses the feature of: maximum transmission rate indicating an 

Summary of the applicant’s argument (see page 5, of the remarks):
FIGs. 1A-E are “old” and should be labeled as “Prior Art” under MPEP 608.02(g). As stated in MPEP 608.02(g) only figures that illustrate that which is old should be labeled as “Prior Art.” These figures depict example communication systems in which disclosed embodiments are implemented in. FIGs. 1 A-E illustrate functionality provided by the communications systems embodiments disclosed by the specification. FIGs. 1 A-E do not illustrate “that which is old.” 1A-E are not required to be labeled as “Prior Art”.
Response: 
MPEP 608.02(g)    Illustration of Prior Art [R-08.2012]
Figures showing the prior art are usually unnecessary and should be canceled. Ex parte Elliott, 1904 C.D. 103, 109 OG 1337 (Comm’r Pat. 1904). However, where needed to understand applicant’s invention, they may be retained if designated by a legend such as "Prior Art."
	As seen above, Figures showing the prior art, where needed to understand applicant’s invention, they may be retained if designated by a legend such as "Prior Art."
	The above, is the case, for the engineering drawings that have been objected to. These figures depict examples of communication systems, in which, disclosed embodiments are implemented in. These figures, which illustrate only that which is old, are needed to understand applicant’s invention, and need to be retained and designated by a legend such as "Prior Art."

Therefore, the applicant may explicitly state, which embodiments of the invention, map to which one of these engineering drawings.

Summary of the applicant’s argument (see pages 5-7, of the remarks):
The new feature, of claim 32, is not disclosed.
Response: 
The new feature was analyzed and interpreted, in light of the disclosure; and the IDS filed. See above, regarding the relevant portions of the base reference and the IDS filing. A new secondary reference has been provided to better match, what the applicant regards, as their invention. See the mapping, below, for further details. In addition, see the conclusion section, below. 

Drawings
Figures 1A, 1B, 1C, 1D and 1E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-34, 36-37 and 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over RYU (US 20130051338 A1) in view of Ronneke (US 20170048746 A1).



determining a maximum transmission rate for the WTRU to send the user data via the control plane, the maximum transmission rate indicating an 

indicating, to the WTRU, the maximum transmission rate for the WTRU to send the user data via the control plane ([0094] Once the uplink small data is prepared to be transmitted, the MTC device can transmit a bandwidth request for scheduling request of the uplink small data S740. After bandwidth for the uplink small data is granted by the eNB, the MTC device transmit a NAS message including the uplink small data via RRC signaling S745-S750) (Examiner note: maximum transmission rate maps to bandwidth); and 
receiving, from the WTRU, the user data via the control plane ([0025] FIG. 7 depicts another example in which a certain NAS message is used to transmit uplink data from the MTC device to the MTC server). 

But not the crossed out feature, above,
determining a maximum transmission rate for the WTRU to send the user data via the control plane, the maximum transmission rate indicating an amount of control plane messages during a time period that the WTRU may use to send the user data, is disclosed by Ronneke 
(Abstract: ensure that user data transmissions, small data transmissions that are sent using control plane messages, do not become excessive and stay infrequent, thereby reducing the likelihood of a network overload situation. An admission control function ACF for regulating the transmission of uplink user data is implemented in a wireless communication device WCD, e.g., a CIoT device. Such a WCD device may receive from a core serving node CSN admittance information AI - parameters, such as thresholds, used by the ACF to regulate the uplink traffic - that is used in performing the admittance control.
[0012] provide a solution where a network operator can configure different subscription plans for different CIoT devices based on number of small data transmissions or packets per time unit, data size, inter-arrival time and similar).
It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ronneke with RYU - the motivation is e.g. provided by Ronneke, in paragraph [0006]; Some CIoTs are configured to send small amounts of user data by including the user data in control plane messages, e.g., Non-Access Stratum NAS messages, or as part of control plane resources, e.g. radio resource control RRC signaling and S1-AP signaling. Such CIoT devices can potentially overload a network, e.g., overload a base 

Claim 33. RYU in view of Ronneke teach the method of claim 32, and the service request message is a tracking area update message that includes an active flag that indicates that the WTRU has the user data to send via the control plane, and wherein the control plane is maintained after a tracking area update is performed ([0086] TAU request message is a NAS message and is eventually delivered to the MME. NAS message, i.e., TAU request message for transmission of uplink small data, is delivered to the MME. In RYU). 

Claim 34. RYU in view of Ronneke teach the method of claim 32, and the received user data complies with the maximum transmission rate ([0094] After bandwidth for the uplink small data is granted by the eNB, the MTC device transmit a NAS message including the uplink small data via RRC signaling. In RYU) (Examiner note: maximum transmission rate maps to bandwidth). 

Claim 36. RYU in view of Ronneke teach the method of claim 32, and the maximum transmission rate is determined based on one or more of information received from the WTRU or network conditions ([0094] Once the uplink small data is prepared to be transmitted, the MTC device can transmit a bandwidth request for scheduling request of the uplink small data. In RYU) (Examiner note: maximum transmission rate maps to bandwidth). 



Claim 39. RYU in view of Ronneke teach the method of claim 32, and the service accept message indicates that the WTRU can send one or more of internet protocol IP packets, non-IP packets, or short message service SMS messages over the control plane ([0097] supports the MTC device trigger function/feature by using TAU procedure. To implement features disclosed above, new NAS message IE, i.e., for encapsulating DL/UL small IP packet related to MTC device trigger feature, can be defined in 3GPP standard documents. A new RRC establishment cause, i.e., not using conventional causes such as Tracking Area Update, can be also defined in 3GPP. Further, new reason of sending Tracking Area Update Complete message can be defined in 3GPP. For instance, it can be recited as TAU Complete shall be sent by the UE to the network in response to a tracking area update accept message if a GUTI has been changed or a new TMSI has been assigned or piggybacked small packet, i.e., the above-mentioned uplink small data, is sent by UE. In RYU). 

Claim 40. RYU teaches a network device, the network device ([0032] MME 10 is the control node) comprising: a processor ([0100] processor) configured to: receive a service request message from a wireless transmit receive unit WTRU, wherein the service request message indicates that the WTRU has user data to send via a control plane ([0086] TAU request message 

determine a maximum transmission rate for the WTRU to send the user data sent via the control plane, the maximum transmission rate indicating an 

indicate, to the WTRU, the maximum transmission rate for the WTRU to send the user data via the control plane ([0094] Once the uplink small data is prepared to be transmitted, the MTC device can transmit a bandwidth request for scheduling request of the uplink small data S740. After bandwidth for the uplink small data is granted by the eNB, the MTC device transmit a NAS message including the uplink small data via RRC signaling S745-S750) (Examiner note: maximum transmission rate maps to bandwidth); and 
receive, from the WTRU, the user data via the control plane ([0025] FIG. 7 depicts another example in which a certain NAS message is used to transmit uplink data from the MTC device to the MTC server). 

But not the crossed out feature, above,

[0012] provide a solution where a network operator can configure different subscription plans for different CIoT devices based on number of small data transmissions or packets per time unit, data size, inter-arrival time and similar).
It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ronneke with RYU - the motivation is e.g. provided by Ronneke, in paragraph [0006]; Some CIoTs are configured to send small amounts of user data by including the user data in control plane messages, e.g., Non-Access Stratum NAS messages, or as part of control plane resources, e.g. radio resource control RRC signaling and S1-AP signaling. Such CIoT devices can potentially overload a network, e.g., overload a base station of a radio access network or overload a node in the core network, if the CIoT devices are not limited in how much or how often they send user data in this way.



Claim 42. RYU in view of Ronneke teach the network device of claim 40, and the received user data complies with the maximum transmission rate ([0094] After bandwidth for the uplink small data is granted by the eNB, the MTC device transmit a NAS message including the uplink small data via RRC signaling. In RYU) (Examiner note: maximum transmission rate maps to bandwidth). 

Claim 43. RYU in view of Ronneke teach the network device of claim 40, and the maximum transmission rate is determined based on one or more of information received from the WTRU or network conditions ([0094] Once the uplink small data is prepared to be transmitted, the MTC device can transmit a bandwidth request for scheduling request of the uplink small data. In RYU) (Examiner note: maximum transmission rate maps to bandwidth). 

Claim 44. RYU in view of Ronneke teach the network device of claim 40, and the control plane is established without establishing a user plane connection ([0025] FIG. 7 depicts another 

Claim 45. RYU in view of Ronneke teach the network device of claim 40, and the service accept message indicates that the WTRU can send one or more of internet protocol IP packets, non-IP packets, or short message service SMS messages over the control plane ([0097] supports the MTC device trigger function/feature by using TAU procedure. To implement features disclosed above, new NAS message IE, i.e., for encapsulating DL/UL small IP packet related to MTC device trigger feature, can be defined in 3GPP standard documents. A new RRC establishment cause, i.e., not using conventional causes such as Tracking Area Update, can be also defined in 3GPP. Further, new reason of sending Tracking Area Update Complete message can be defined in 3GPP. For instance, it can be recited as TAU Complete shall be sent by the UE to the network in response to a tracking area update accept message if a GUTI has been changed or a new TMSI has been assigned or piggybacked small packet, i.e., the above-mentioned uplink small data, is sent by UE. In RYU). 

Claim 46. RYU in view of Ronneke teach the network device of claim 40, and the network device is a mobility management entity MME ([0032] MME 10 is the control node. In RYU).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over RYU in view of Ronneke as applied to claim 32 above, and further in view of AHN (US 20120108250 A1).


Disclosed by AHN: sending an acknowledgment ACK non-access stratum NAS message to the WTRU ([0043] eNode-B can accept the corresponding NAS signaling message, the eNode-B may generate an acknowledgement ACK message in response to the NAS signaling message. Otherwise, assuming that the eNode-B has difficulty in accepting the corresponding NAS signaling message, the eNode-B may generate a negative acknowledgement NACK message in response to the NAS signaling message. Establishes a low bit rate that is similar to a requested bit rate and can be accepted, and generates an acknowledgement ACK message as a response message. In AHN), wherein the ACK NAS message includes one or more sequence numbers associated with the received user data (Examiner note: there are two possibilities regarding sequence numbers, first that there are sequence numbers, and second that there are no sequence numbers; since there are only a finite number of solutions, it would have been obvious to try both; with the first option providing additional detail in the feedback, and the second option having fewer number of bits thus conserving bandwidth). 
It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine AHN with RYU in view of Ronneke - the motivation is e.g. reduction in cost per bit, increase of service availability, adaptive frequency band utilization, a simple structure, an open-type interface, and appropriate power consumption of user equipment UE (e.g. see [0008] of AHN).

Conclusion
The prior art made of record and is considered pertinent to the patentability of the applicant's claims:
Ronneke (US 20170048746 A1)
ABSTRACT: ensure that user data transmissions (e.g., small data transmissions that are sent using control plane messages) do not become excessive and stay infrequent, thereby reducing the likelihood of a network overload situation. An admission control function (ACF) for regulating the transmission of uplink user data is implemented in a wireless communication device (WCD) (e.g., a CIoT device). Such a WCD device may receive from a core serving node (CSN) admittance information (AI) (e.g., parameters, such as thresholds, used by the ACF to regulate the uplink traffic) that is used in performing the admittance control.
[0006] Some CIoTs are configured to send small amounts of user data by including the user data in control plane messages (e.g., Non-Access Stratum (NAS) messages) or as part of control plane resources (e.g. radio resource control (RRC) signaling and S1-AP signaling). Such CIoT devices can potentially overload a network (e.g., overload a base station of a radio access network or overload a node in the core network) if the CIoT devices are not limited in how much or how often they send user data in this way.
[0012] Embodiments also provide a solution where a network operator can configure different subscription plans for different CIoT devices based on number of small data transmissions or packets per time unit, data size, inter-arrival time and similar.
[0027] As discussed above, there is proposal to allow WCDs (e.g., CIoT devices) to transmit a small amount of uplink user data by including such small user data in a control plane message 
[0040] In step 201, WCD makes an initial attach to the network (e.g., the WCD transmits an initial NAS message, such as, for example, an Attach Request). 
[0041] In step 202, the CSN obtains admittance information. For example, as shown in FIG. 2, the CSN may retrieve the admittance information from a database within the network. For instance, in step 202, in response to receiving an initial NAS message (e.g., Attach Request) transmitted by the WCD, the CSN may send to the DB 108 a data query including an identifier for identifying the WCD, which DB, in response to the query, transmits to the CSN subscription information associated with the identified WCD, which subscription information includes admittance information associated with the WCD. 

[0043] In step 204, the CSN conveys the admittance information (AI) to the WCD. This may be done as part of Attach Accept, TAU Accept, Default connectivity response, other session creation signaling, or as part of other NAS message to the WCD. When the AI has changed (e.g., the DB or CSN have been updated with new AI) a GUTI Reallocation message may for example also convey the admittance information. 
[0044] In step 205, the WCD receives the message containing the AI and stores the AI locally. In addition the WCD also maintains locally status information (e.g., counters, timers etc.) needed to perform the UL admission control. In other embodiments, the AI is pre-configured in the universal subscriber identity module (USIM) or Universal Integrated Circuit Card (UICC) of the WCD by the operator of the WCD.
[0078] In step 609, the WCD resets V if a new time interval has been entered (e.g., the WCD sets V=0). As one example, the WCD may reset V a certain amount of time (e.g., 1 hour) after the most recent transmission of user data. In this way, for example, the WCD can ensure that 
[0081] In step 614, the WCD transmits the user data and in step 615 the WCD updates V. In some embodiments, the WCD updates V by increasing V by an amount (in other embodiments it decreases V by the amount). In some embodiments the amount is 1 (e.g., V=V+1). In some embodiments, transmitting the user data consists of transmitting N number of packets or N number of data octets or N number of small data messages, and the amount by which V is increased/decreased is equal to N (e.g., V=V+N). In some embodiments, transmitting the user data via the wireless network comprises the WCD transmitting to the CSN via the BS a control plane message (e.g., a NAS message) comprising at least a portion of the user data.
[0094] In step 908, the CSN receives user data transmitted by or to the WCD. In some embodiments, as mentioned above, the WCD transmits the user data by encapsulating it within a control plane message (e.g., a NAS message). Thus, in some embodiments, CSN receives the user data by receiving a control plane message that contains at least a portion of the user data.
[0106] In some embodiments, the method further includes the WCD storing status information relating to previously transmitted user data. In such an embodiment, the step of performing admittance control with respect to said user data comprises: the WCD using the status information to determine whether the WCD may at this time transmit the user data to the RAN node; and, in response to determining that the WCD may not at this time transmit the user data to the RAN node, the WCD i) discarding the user data or ii) transmitting the user data at a later point in time. In some embodiments, the AI comprises information identifying a threshold value (T), the status information comprises a data transmission value (V) corresponding to at least 
[0110] In some embodiments, the method also includes the WCD transmitting an initial Non-Access Stratus (NAS) message to a network node. In such embodiments, the WCD receives a NAS response message transmitted by a network node as a result of the network node processing the initial NAS message. In such embodiments, the NAS response message comprises said AI, and the WCD obtains said AI from the NAS response message. In some embodiments, the initial Non-Access Stratus (NAS) message is one of an Attach Request message or a Tracking Area Update Request message, and the NAS response message is one of an Attach Accept message or a Tracking Area Update Accept message.
[0115] In some embodiments, the AI comprises information identifying a threshold value (T) and the status information comprises a data transmission value (V) corresponding to at least one of: i) a number of wireless data transmissions made by the WCD, ii) an amount of data transmitted wirelessly by the WCD, or iii) a number of logical tokens within a logical bucket. In such embodiments, using the status information to determine whether the WCD may transmit the user data to the node via the wireless network comprises comparing the data transmission 
[0116] In some embodiments, the WCD is further configured to employ a transmitter to transmit an initial Non-Access Stratus (NAS) message to a network node and receive a NAS response message transmitted by the network node as a result of the network node processing the initial NAS message. In some embodiments, the NAS response message comprises said AI, and the WCD obtains said AI from the NAS response message. The initial Non-Access Stratus (NAS) message may be one of an Attach Request message or a Tracking Area Update Request message, and the NAS response message may be one of an Attach Accept message or a Tracking Area Update Accept message.
[0120] In some embodiments, the AI comprises information identifying a threshold value (T) corresponding to the traffic threshold, and the status information comprises a data transmission value (V) corresponding to at least one of: i) a number of wireless data transmissions made by the WCD, ii) an amount of data transmitted wirelessly by the WCD, or iii) a number of logical tokens within a logical bucket. In such embodiments, using the status information to determine whether the traffic threshold has been exceeded comprises comparing the data transmission value (V) with the threshold value (T). 
[0121] In some embodiments, the data transmission value (V) corresponds to: a number of packets transmitted wirelessly by the WCD or a number of small data messages transmitted wirelessly by the WCD.
0124] In some embodiments, the step of receiving the user data comprises receiving a control plane message (e.g., a NAS message) comprising at least a portion of the user data.
[0125] In some embodiments, the method further includes the CSN receiving an initial NAS message transmitted by one of the WCDs. In such embodiments the method further includes the CSN transmitting an AI request to a subscriber server in response to the initial NAS message and the CSN, after transmitting the AI request, receiving said AI from the subscriber server. The method further includes the CSN storing the AI and transmitting the AI to the WCD as part of a NAS response to the initial NAS message.
[0129] In some embodiments, the AI comprises information identifying a threshold value (T) corresponding to the traffic threshold and the status information comprises a data transmission value (V) corresponding to at least one of: i) a number of wireless data transmissions made by the WCD, ii) an amount of data transmitted wirelessly by the WCD or iii) a number of logical tokens within a logical bucket. In such embodiments, the CSN is configured to use the AI and the status information to determine whether the traffic threshold has been exceeded by comparing the data transmission value (V) with the threshold value (T). 
[0130] In some embodiments, the data transmission value (V) corresponds to: a number of packets transmitted wirelessly by the WCD or a number of small data messages transmitted wirelessly by the WCD.

Aalla (US 20150023252 A1)
Title: method to use existing NAS signaling connection for pending uplink signaling/ data after TAU accept.

[0010] Accordingly the invention provides a method to use existing Non-access stratum (NAS) signaling connection for at least one of: pending uplink signaling, data when an User Equipment (UE) is waiting for Tracking Area Update (TAU) accept from a network, wherein the method comprises generating an information element (IE) in TAU complete message to the network by the UE. Then the method sends the IE with a value in the TAU complete message to retain the existing signaling connection.
[0020] The embodiments herein achieve a method and system to handle SMS or call or data when UE is waiting for TAU (Tracking Area Update) accept message from Mobility Management Entity (MME). The method checks for the state of the UE, based on that the method informs network to keep the existing connection for the pending signaling procedures.
[0031] ii. Send Uplink NAS transport message for SMS signaling 
[0032] iii. Send Data on the RABs directly.


Abstract: control plane node adapted to support user plane transactions over said mobile network between said control plane node and said IP network without need of user plane bearer in said mobile network, said control plane node interfacing, with or without IP tunneling, with a gateway function interfacing with said IP network.
[0040] One solution is proposed in TR 23.888 clause 6.53 ("Solution--Small Data Transfer (E-UTRAN): Use of pre-established NAS security context to transfer the IP packet as NAS signaling without establishing RRC security") that optimizes the signaling between the UE and MME by allowing the transfer of the small data within the NAS (Non Access Stratum signaling), thus avoiding the need to establish S1 and radio bearers at every occurrence of small data when the UE is in idle mode. This solution is illustrated in FIG. 8.
[0054] Embodiments of the present invention build on from the solution proposed in TR 23.888 clause 6.53 and define a mobile "Data over Control Plane" option (for sporadic and small data transactions) and have the control plane node (e.g. MME for LTE access or SGSN for legacy 3gpp radio) route this traffic via a new "Data over Control Plane Gateway" function (that can be implemented by an existing network node, e.g. Broadband Network Gateway BNG), and thus without the need to establish a PDN connection to a PGW/GGSN.).
[0055] The short user plane IP transactions are transported over the control plane signaling channel between the UE and the control plane node in the network, according to principles similar to the solution defined in clause 6.53 of 3GPP TR 23.888), to avoid the need to establish dedicated user plane bearer over the radio and over the interface between the RAN 
[0063] In a system (such as EPS supporting S1-Flex) wherein a RAN node (such as E-UTRAN node) can be connected to more than one control plane node (such as. MME or SGSN), the UE may include an indication to the serving RAN node requesting the RAN node to select a control plane node supporting DOCP services. Since the UE may start using DOCP services after it has attached, this steering of UE towards DOCP capable control plane node might rely on an indication during UE attachment that the UE supports and may use DOCP services later on.
[0072] In the uplink direction (terminal to network), user plane traffic carried over the DOCP bearer corresponds to normal IP packets encapsulated within a dedicated NAS messages and transparently carried from UE to MME (or SGSN) over [0073] the radio interface LTE-Uu (or UTRAN-Uu) and [0074] the control plane interface S1-MME from eNB to MME (or Iu-PS from UTRAN to SGSN).
[0076] Within the MME (or SGSN) the specific NAS message type, for example "DOCP transparent transfer", is used to separate DOCP user plane traffic from other NAS messages that are normally terminated in the MME (or SGSN) itself. This traffic separation may be used to provide different QoS to normal signaling and to the DOCP traffic (e.g. In case of transport or node congestion).
[0129] Embodiments of the present invention add new transport mechanism optimised for short packet transactions using new "UnitData" message over control plane bearer and have the primary network control plane node (MME for LTE access, SGSN for GSM/WCDMA, HSGW Data over Control Plane Gateway" node. 
[0130] Embodiments of the present invention provide following specific features: [0131] Data flow transparently carried over control plane bearer (NAS for LTE access) [0132] New message type to be defined indicating data over control plane message [0133] New (lower) Signaling priority over RAN (for DOCP user plane) [0134] IP address allocated to device using a common prefix shared with all connected "data over control" devices and a unique suffix used to identify the specific device [0135] Control plane node has relay function mapping [0136] UL: an UE to a tunnel towards the DOCP GW serving that user [0137] DL: from IP header onto specific device's control plane bearer.

RYU (US 20130051338 A1)
Abstract: A method and apparatus for small packet transmission in response to machine type communication (MTC) device trigger indication are provided. For uplink (UL) transmission of small packet from MTC device in idle state, a tracking area update (TAU) complete non-access stratum (NAS) message is used to protect integrity and confidentiality of UL small packet transmission without attach/service request procedure during idle state. For downlink (DL) transmission of small packet from MTC device in idle state, a TAU accept NAS message is used to protect integrity & confidentiality of DL small packet reception without attach/service request procedure during idle state.
[0018] In another aspect, a method of transmitting data in a wireless communication system, the method performed by a machine type communication (MTC) device is further TAU accept message includes an MTC device triggering indication which is transmitted from an MTC server; retaining, in response to the first TAU request message, an RRC context which is obtained during the random access procedure; while retaining the RRC context, receiving a grant message to transmit uplink data associated with the MTC device triggering indication; and transmitting, in response to the grant message, a Non-Access Stratum (NAS) message including the uplink data associated with the MTC device triggering indication.
[0024] FIGS. 6a and 6b depict one example in which the TAU complete message is used to transmit uplink data to the MTC server.
[0025] FIG. 7 depicts another example in which a certain NAS message is used to transmit uplink data from the MTC device to the MTC server.
[0032] The MME 10 is the control node which processes the signaling between the UE and the CN. The protocols running between the UE and the CN are known as the Non-Access Stratum (NAS) protocols. Examples of functions supported by the MME 10 includes functions related to bearer management, which includes the establishment, maintenance and release of the bearers and is handled by the session management layer in the NAS protocol, and functions related to connection management, which includes the establishment of the connection and security between the network and UE, and is handled by the connection or mobility management layer in the NAS protocol layer.
UE updates the network as to its new location whenever it moves out of its current Tracking Area (TA). This procedure is called a `Tracking Area Update (TAU)`, and a similar procedure is also defined in a universal terrestrial radio access network (UTRAN) or GSM EDGE Radio Access Network (GERAN) system and is called a `Routing Area Update (RAU)`. The MME serves to keep track of the user location while the UE is in the ECM-IDLE state.
[0071] FIG. 5 depicts one available delivery method based on NAS messages. In particular, FIG. 5 proposes a hypothetical embodiment using NAS messages related to TAU procedure to deliver uplink data related to MTC Device Trigger function. It should be noted that there are various discussions in favor of and against examples depicted in FIG. 5. The arguments in favor of FIG. 5 consider the following issues: [0072] MTC device does not need to establish RRC security because NAS security is only applied for ciphering and integrity protection of small data related to MTC Device Trigger function. [0073] TAU procedure is performed while MTC device is in idle state, so MTC device does not need to change its state to send/receive the data related to MTC Device Trigger function.
[0086] Once the MTC device trigger indication is delivered and the uplink data is prepared, the MTC performs a random access procedure (S640-S655). After receiving a contention resolution message (i.e., RRC connection setup message or MSG#4), the MTC device transmits the TAU request message via RRC signaling, i.e., RRC connection setup complete message (S660). Although the TAU request message is a NAS message and is eventually delivered to the MME, it is encapsulated in the RRC connection setup complete message, which is delivered to the eNB. After the NAS message (i.e., TAU request message for transmission of uplink small data) is delivered to the MME, the MTC device receives RRC signaling including a TAU accept message in response to the TAU request message (S665). In response to the TAU accept message of S665, the MTC device to transmit the TAU complete message together with the uplink data via RRC signaling (S670). As discussed above, while the RRC signaling is delivered to the eNB, the NAS message (i.e., TAU complete message with the uplink data) is delivered to MME, whereby the uplink data can be delivered to the MTC server via the MME.

AHN (US 20120108250 A1)
[0041] Referring to Table 1, there are two bearer resource types, i.e., a first bearer resource type in which a core network (CN) allocates bearer resources using a GBR format, and a second bearer resource type in which a core network (CN) allocates bearer resources using the conventional scheme. The GBR-related information is generally contained in a NAS (Non Access Stratum) signaling message, QoS-related information is pre-allocated by the eNode-B, and the UE may ask the eNode-B to change its own QoS (e.g., GBR). In accordance with the present invention, the user may establish bit rate information desired by the user, and transmit the established bit rate information through the NAS signaling message. However, it should be noted that, even when a user requests a desired bit rate, the BS does not unconditionally accept the user-desired bit rate.
[0043] In Table 2, a "Traffic flow aggregate" field, a "Required traffic flow QoS" field, and a "Protocol configuration options" field indicate QoS-related parameters (i.e., parameters related to a bit rate). In the case of using the above-mentioned fields, a user request related to a minimum guaranteed bit rate may be transferred to the eNode-B. For example, assuming that establishes a low bit rate that is similar to a requested bit rate and can be accepted, and generates an acknowledgement (ACK) message as a response message.

Watfa (US 20120294236 A1)
Title: method and apparatus for using control plane to transmit and receive data.
[0003] There may be several cases in which many wireless transmit/receive units (WTRUs) need to transmit a small amount of data, or to transmit data within a small time frame. This may depend on the type of application that these WTRUs are running. Thus, in general, there is a trend for WTRUs or applications that require transmission of small amounts of data to transmit that data, via a control plane, simply because the control plane has enough space to carry the data. Thus the establishment of a user plane and associated resource reservations may not be needed.
[0041] Described herein are methods and apparatus for sending data over a control plane. For example, data may be sent via a non-access stratum (NAS) and may not need to use Internet Protocol (IP) addresses. In another example, a dummy IP address may be used to avoid exceeding the number of available IP addresses resulting from systematic assignment of real IP addresses to any device accessing the network. Various procedures, for example, an attach tracking area update (TAU) procedure, routing area update (RAU) procedure, service request procedure, handover (e.g., intra and inter system mobility), initial NAS message to transition the WTRU to connected mode and any impacts on access stratum (AS) layers, (i.e., radio resource control, packet data convergence protocol (PDCP) and the like), may have to be modified to implement a control plane only (CPO) operational mode. These procedures may be impacted by, or depend on, IP address allocation, and changes to these procedures may be needed due to the elimination of IP addressing or elimination of the establishment of the user plane.
[0042] For example, in LTE, every WTRU that attaches will be assigned an IP address, i.e., no WTRU may be attached in LTE without having an IP address. Thus, if data is sent over the control plane of LTE and IP addresses are not needed for some WTRUs, then changes may be required to support the registration and functioning of such WTRUs without an IP address. In another example, in the attach procedure, a WTRU that establishes a packet data network (PDN) connection is assigned an IP address. Thus, if a WTRU were to use control plane only (CPO) in LTE, the attach procedure may need to be modified to eliminate the PDN connection aspect from it. This may also be seen in the service request (SR) procedure, which is used to transition the WTRU from idle mode to connected mode. In the SR procedure, there may be radio bearers setup for all evolved packet system (EPS) bearers that the WTRU has active in the NAS, (the default bearer and possibly a dedicated bearer). If no bearers are setup, then the WTRU may consider the procedure as unsuccessful, and the WTRU may have to re-attach to the system. If the WTRU uses CPO, then the execution of the SR procedure from both the network and the WTRU side may have to be modified to eliminate the IP address allocation in LTE.

[0071] The WTRU may use a special attach type 220 to attach for CPO without being assigned any dedicated bearers. A WTRU that is attached for CPO may enter an EMM-Registered.CPO state 215. A WTRU in the EMM-Registered.CPO state 215 may return to the EMM-Deregistered state 210 in response to a detach message, a TAU reject message or an attach reject message 230, where the messages are sent by the network. The WTRU may transition to an EMM-Registered state 205 in response to a successful Attach procedure, a successful TAU procedure indicating EPS, a trigger to initiate a PDN connection from WTRU higher layer or the network, allocation of an IP address, or a change in MME/PLMN/SGSN/base station.
[0084] Described herein is a new initial NAS message. The following may be applicable to CPO and when the WTRU has an IP address, (or has a PDN connection). The new initial NAS message may be sent to transition the WTRU from idle to connected mode, i.e., the WTRU may use another message different from a service request message. For example, the message may be an uplink (UL) NAS TRANSPORT, GENERIC UL NAS TRANSPORT, or any other NAS message (EMM or ESM).

Aghili (US 20130100895 A1)
data may be directly appended to a control plane message, in addition, in order to reduce the signaling load, a WTRU may autonomously release the connection without being told, by the network. Techniques may be used to indicate a network provider's machine type communication (MTC) capability. The MTC services or capabilities that may be provided by a respective network operator may be communicated to a WTRU.
[0016] FIG. 6B illustrates an exemplary block diagram of a communication services notification strategy using non-access stratum.
[0057] The specific capability requirements for MTC applications may include a requirement for Low Data Usage, which may be classified as "Online Small Data Transmission" or "Offline Small Data Transmission." The MTC feature referred to as "Online Small Data Transmissions" may be used with online or connected MTC devices that may frequently send or receive small amounts of data.
[0058] The MTC feature referred to as "Offline Small Data Transmissions" may be used with offline or disconnected MTC devices that may connect, then send and/or receive pre-defined small amounts of data, and then may disconnect from the communication network. "Offline" or "disconnected" may mean the MTC device may not be reachable by the communication network for MTC signaling or user plane data. To support the Offline Small Data Transmissions MTC feature, a MTC device may efficiently access the communication network, send the data, receive acknowledgement of sent data, and disconnect from the network. For 
[0068] In another embodiment, as shown in the exemplary message exchange in FIGS. 6a and 6b, Non-Access Stratum (NAS) Signaling may be used. A NAS Attach Accept message may be extended to include information pertaining to one or more supported MTC capabilities, such as low data usage. The information may be used to indicate to a WTRU what MTC capabilities may be supported by the respective wireless communication network. For example, as shown in FIG. 6a, the WTRU 610 may send an Attach Request 602 that may include an IE requesting the network 620 MTC capability for small data transmission. Alternatively, the Attach Request 602 may include information that the WTRU 610 is an MTC device.
[0070] The WTRU 610 may recognize the new IE and may decode information associated with the new IE to assess the network's 620 MTC capabilities. If the communication network 620 supports piggybacking of data on a NAS message, the WTRU 610 may encapsulate short data in the Attach Complete 606 message using a new IE.
[0071] As shown in FIG. 6A, the WTRU 610 may send an Attach Complete message after the Attach Accept 604. If the Offline Small Data Transmissions solutions use the Attach Complete message 606 to carry the MTC data, the MTC device 610 may then add the data to the Attach Complete message 606. In such a case, the MTC device 610 may not necessarily need to store the network's 620 MTC device capability, since it will be communicated in the Attach Accept message 604 that may be sent just prior to the Attach Complete message 606, as shown in FIG. 6A. Also, NAS Attach/Tracking Area Update (TAU)/Routing Area Update (RAU)/Location Update Accept message(s) may also be modified to inform the MTC device that 
[0073] The Attach procedure described herein may be a registration process conducted in a packet switched (PS) domain. Alternatively, the Attach procedure may not be used if a WTRU is registering in a circuit switched (CS) domain. A registration procedure in the CS domain may be a "Location Update." If the Location Update procedure is the most appropriate procedure to use, that procedure may be consistent with the disclosure regarding the Attach procedure. For example, the WTRU may send a Location Update Request that may include an information element requesting the network MTC capability for small data transmission, for example. In response to the Location Update Request, the communication network may send a modified Location Update Accept that may include a new IE indicating one or more particular methods that may be used for transferring small data, for example. The WTRU may recognize the new IE and may decode information associated with the new IE to assess the network's MTC capabilities. 
[0074] Alternatively, a WTRU may send a modified Attach Request querying the communication network about the supported MTC capabilities for transferring small data, for example. Also, in response to the modified Attach Request, the communication network may inform the WTRU of the communication network's MTC capabilities on an as needed basis.
[0075] In an embodiment, if the MTC device is already registered in the communication network (i.e., the MTC device has gone through the Attach procedure), the MTC device may still perform registration update procedures based on a periodic action or mobility. In such a scenario, the communication network may indicate to the MTC device what MTC services or TAU ACCEPT, RAU ACCEPT and Location Updating Accept.
[0078] A WTRU (e.g., an MTC device) may be in idle mode. The WTRU may wake up and enable a user data transmission if a series of signaling procedures are executed to establish various levels of connections which may be dependent on the non-access stratum (NAS) state (e.g., attached or detached). A legacy message series, in the context of LTE or UMTS, may contain the following: 1) Radio Resource Control (RRC) connection establishment, 2) security activation, 3) data bear establishment, 4) data transmission over the data bearers, 5) data bear release, and 6) RRC connection release.
[0144] Embodiments may also accomplish MTC data transmission using DCCH signaling bearers. Direct Transfer messages may be used for MTC data transmission in uplink and in downlink. Direct Transfer messages may carry encoded NAS messages and may be sent over signaling radio bearers RB3 and RB4 for UMTS and over SRB2 for LTE. The embodiments described herein may be implemented over other radio bearers as well. Additionally, one or several radio bearers may be dedicated to MTC messages. The MTC radio bearer parameters may be broadcast over broadcast control channel (BCCH) in the DL in the system information, configured by the network in an RRC message, or be a default configuration stored in a WTRU.
[0147] In an embodiment instead of using legacy Direct Transfer messages, one or several new messages may be defined, and may be called, for example, Initial MTC Data Transfer, Uplink MTC Data Transfer, and Downlink MTC Data Transfer. Additionally, other 

Pelletier (US 20120281566 A1)
[0076] The non-access stratum (NAS) protocol runs between a WTRU and a mobility management entity (MME) in the core network. The NAS is responsible for (among other things) performing a public land mobile network (PLMN) selection, registration (via attach or tracking area update procedure) to the network (i.e., the selected PLMN), requisition of IP address(es) and thereby bearers for user plane operation, and transition from idle to connected mode. 
[0077] When a WTRU powers on, it starts in EPS mobility management (EMM)-DEREGISTERED state (as it is not yet registered to the network). After a PLMN/cell has been chosen, the WTRU/NAS attempts to register to the network, thereby requesting an RRC connection to transmit the first NAS message (i.e., the attach message). 
[0078] After the first NAS message is transmitted (when in RRC connected state) and the first NAS response is received, the NAS is then said to be in EMM-Connected mode. An RRC connection is needed for an NAS connection to be established (i.e., for the WTRU to be in EMM-Connected mode). 
[0079] When the WTRU is in an idle mode, both the WTRU and the MME maintain the WTRU's active EPS bearer context such that resources for these active bearers will be setup upon transition to a connected mode. In LTE, the WTRU may have at least a default bearer active, 
[0080] The NAS service request procedure is used to bring a WTRU from idle to connected mode. When this transition occurs, the network will setup resources (DRBs and S1-U) for active EPS bearer context that is retained at the MME. 
[0081] When the WTRU goes from idle to connected mode, all or a subset of the dedicated bearers may not have resources (DRBs) setup, and the WTRU RRC informs the NAS about those that were deactivated (DRBs not setup) and thus the NAS deactivates the corresponding EPS bearers. However, the WTRU remains in the system and operates with the default bearer (but is allowed to request dedicated bearers if need be). The WTRU's RRC informs the NAS about the bearers that do not have any resources setup. If the default bearer is one of them, the NAS performs a local detach and the WTRU needs to re-attach to the system for operation. 
[0082] The NAS service request procedure is initiated in idle mode (with the exception of circuit switched (CS) fallback). A WTRU that is already in a connected mode (RRC and EMM) may not send an NAS service request message (except for CS fallback). The NAS service request procedure is deemed successful by the WTRU, (i.e., NAS), upon lower layer indication that the DRBs have been setup, or upon the reception of an NAS service reject message from the MME.
[0090] In the connection-less transmission, small data packets may be carried over by the control plane, following a signaling RRC connection establishment message. This type of data transmission may be viewed as a connectionless approach for packet transfer in a cellular network because the message is conveyed without setting up a user plane connection. The end-user packet may be sent along with a large header that enables subsequent processing of the 
[0091] A WTRU may send data in any NAS message, for example, by adding an information element (IE) that may carry the data part. The IE may be added, for example, to the attach request message, the service request message, the PDN connectivity request (in the LTE case) message, a tracking area update (TAU) request message, or the like. If the PDN connectivity request message is included in the attach message, the WTRU may indicate, (e.g., by using a specific value given to the EPS bearer identity), that no EPS bearer/PDP context may be set up. In addition, the small data may be carried in a container within the Protocol Configuration Options IE. Similarly methods may be used to transmit data in the downlink direction. 
[0092] A new IE "Mtc-datagram-info" may be included in an NAS message (e.g., a MM message or EMM message, etc.) for the purpose of carrying small volume of data for machine-type communication (MTC) devices or other applications to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one. This IE may contain the destination address, routing information, small data type, end-of-chain parameter indicating whether this is the last unit in a chain of small data transfer units to one destination, security information, or the like.
[0237] For a WTRU-autonomous procedure, the WTRU may initiate a procedure such that the WTRU may indicate to the network its new location. This may provide means for the network to setup the WTRU's context to the target eNB. For example, the WTRU may initiate the tracking area update (TAU) procedure. The TAU procedure may include an indication that resources may be allocated for EPS bearers of the WTRU's context.
WTRU in the dormant mode sends an uplink user plane data via control plane signaling.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465